DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2020 has been entered.
 
Response to Arguments/Amendment
The amendment to Claims 1 and 20 is acknowledged.
The applicant asserts that Fig. 16 is deleted without prejudice; however, no new set of drawings without Fig. 16 has been submitted.
Further, the applicant asserts that the description of Fig. 16 is deleted without prejudice from page 12, lines 26 to 28 of the Brief Description of the Drawings and from page 13, lines 14 to 18 of the Detailed Description of the Drawings in the specification as amended on March 7, 2018; however, at the bottom of page 12, the specification still refers to Figures 1 and 16. Correction is required.

The amendments overcome the previous rejection under 35 USC § 112(b) and under 35 USC § 112(a); however, the amendment introduces new matter as disclosed and explained below.

The amendment however, would overcome the current prior art of record.


Drawings
The drawings were received on 3/23/2017 and 3/7/2018. The drawings of 3/7/2018 are unacceptable because new Fig. 16 shows that the sensor is arranged inside the chamber, while in the original disclosure, the location of the sensor is described as being “arranged downstream from the chamber” (p.7, second paragraph, specifically lines 16-17). As the new drawings are unacceptable, the original objection to the drawings is maintained.
The original drawings received on 3/23/2017 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capability of determining the fill level is capacitively and inductively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
.

Specification
The specification is objected because at the bottom of page 12, the specification still refers to Figures 1 and 16. Correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 8, 10, 11, 17, 18, 20, 21, 23, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1 and 20, the new step of “allowing milk to flow through a milk hose flow-through chamber in a milk line without redirecting the milk flow through a milk phase separation device or extracting only a predetermined volume of single-phase milk for testing” is not supported by the original disclosure. The applicant explains that “[t]his amendment is supported throughout the specification and drawings which describe milk flow through a milk hose flow-through chamber 1, which does not redirect milk flow or extract only a predetermined volume of single-phase milk for testing. See: Fig. 1 for the chamber 1 geometry and the absence of any means to redirect milk flow or to separate phases of milk.” 
This is not found persuasive since the original disclosure does not mention redirecting nor not redirecting the milk flow through a milk phase separation device nor extracting only a predetermined volume of single-phase milk for testing. Moreover, the original specification does not specify the present phases of the substance. The 
Therefore, the amendment is considered new matter and is rejected under 35 USC § 112(a).

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claims 1 and 20, thereby containing all the limitations of the claims on which they depend.


Allowable Subject Matter
Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. However, the reason for allowance is at least partially based on the newly introduced amendment containing new matter, so it is unclear how it would be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877